In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals which, after a hearing, granted the intervenor-respondent’s application for an area variance, the appeal is from a judgment of the Supreme Court, Westchester County, dated June 25, 1975, which (1) dismissed the petition and (2) confirmed the determination. Judgment affirmed, with one bill of $50 costs and disbursements to intervenorrespondent Larkin. The record indicates that the determination of the Zoning Board of Appeals of the Town of Lewisboro, granting an area variance to the intervenor-respondent, was supported by the evidence adduced at the hearing (see Matter of Fulling v Palumbo, 21 NY2d 30). Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.